
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 449
        [EPA-HQ-OW-2004-0038; FRL-9092-2]
        RIN 2040-AE69
        Effluent Guidelines and New Source Performance Standards for the Airport Deicing Category; Extension of Public Comment Period
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          On August 28, 2009 (74 FR 44676), EPA published a proposed rule entitled “Effluent Limitation Guidelines and New Source Performance Standards for the Airport Deicing Category; Proposed Rule.” Written comments on the proposed rulemaking were to be submitted to EPA on or before December 28, 2009 (a 120-day public comment period). Since publication, the Agency has received several requests for additional time to submit comments. EPA is extending the public comment period until February 26, 2010.
        
        
          DATES:
          Comments must be received on or before February 26, 2010.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-HQ-OW-2004-0038 by one of the following methods:
          • http://www.regulations.gov: Follow the on-line instructions for submitting comments.
          • E-mail: OW-Docket@epa.gov, Attention Docket ID No. EPA-HQ-OW-2004-0038.
          • Mail: Water Docket, U.S. Environmental Protection Agency, Mail Code: 4203M, 1200 Pennsylvania Ave., NW., Washington, DC 20460. Attention Docket ID No. EPA-HQ-OW-2004-0038. Please include a total of 3 copies.
          • Hand Delivery: Water Docket, EPA Docket Center, EPA West Building Room 3334, 1301 Constitution Ave., NW., Washington, DC, Attention Docket ID No. EPA-HQ-OW-2004-0038. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information by calling 202-566-2426.
          
            Instructions: Direct your comments to Docket No EPA-HQ-OW-2004-0038. EPA's policy is that all comments received will be included in the public docket without change and may be made available online at http://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through http://www.regulations.gov or e-mail. The http://www.regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA without going through http://www.regulations.gov your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.
          
            Docket: All documents in the docket are listed in the http://www.regulations.gov index. A detailed record index, organized by subject, is available on EPA's Web site at http://epa.gov/guide/airport. Although listed in the index, some information is not publicly available, e.g., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, will be publicly available only in hard copy. Publicly available docket materials are available either electronically in http://www.regulations.gov or in hard copy at the Water Docket in the EPA Docket Center, EPA/DC, EPA West, Room 3334, 1301 Constitution Ave., NW., Washington, DC. The Public Reading Room is open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is 202-566-1744, and the telephone number for the Water Docket is 202-566-2426.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Eric Strassler, Engineering and Analysis Division, telephone 202-566-1026; e-mail: strassler.eric@epa.gov.
          
          
            Dated: December 8, 2009.
            Peter S. Silva,
            Assistant Administrator for Water.
          
        
      
      [FR Doc. E9-29688 Filed 12-11-09; 8:45 am]
      BILLING CODE 6560-50-P
    
  